                      IN THE UNITED ST ATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                            Plaintiff,

               V.                              Case No. 18-cv-836-jdp

BRADLEY J. THOMPSON,
EMILY KOMOSA-THOMPSON, and
LAC DU FLAMBEAU BAND OF LAKE
SUPERIOR CHIPPEWA INDIANS,

                            Defendants.


                      JUDGMENT OF FORECLOSURE AND SALE


       The Defendants, Bradley J. Thompson, Emily Komosa, and Lac du Flambeau

Band of Lake Superior Chippewa Indians, having failed to appear, plead, or otherwise

defend in this action, and default having been entered on January 23, 2019, and counsel

for Plaintiff United States of America having requested judgment against the defaulted

Defendants and having filed a proper motion and declarations in accordance with Fed.

R. Civ. P. 55(a) and (b);

       Judgment is hereby entered in favor the United States and against Defendants as

follows:

       1.     There is now due and owing to the United States as of and including

February 26, 2019, the following sum as set forth in Attachment A.
       2.      The United States is entitled to Judgment of Foreclosure and Sale in the

usual form of the leasehold interest in the mortgaged premises, located in Vilas County,

Wisconsin, and described more specifically as:

              Located on the Lac du Flambeau Indian Reservation, County of
              Vilas, State of Wisconsin:

              Lot 41, Pokegama Lake Trail Subdivision, located within NW 1/ 4
              NW 1/ 4 Section 32, Township 41 North, Range 5 East, Fourth
              Principal Meridian, containing 1.52 acres, more or less, subject to all
              valid existing rights-of-way of record.

       3.     The leasehold interest in the mortgaged premises shall be sold at public

auction in the County of Vilas, State of Wisconsin, by or under the direction of the

United States Marshal for the Western District of Wisconsin, five weeks or more after

the entry of judgment, pursuant to Wis. Stat.§ 846.102(3)(a)1. Such sale shall be made

only to the Lac du Flambeau Band of Lake Superior Chippewa Indians Tribe, an

individual with the written consent of the Lac du Flambeau Band of Lake Superior

Chippewa Indians Tribe, or the Department of Housing and Urban Development.

       4.     The Defendants, their heirs, successors and assigns, and all persons

claiming under them or either of them after the filing of notice of the pendency of this

action, be forever barred and foreclosed of all right, title, interest, claim, and equity of

redemption in said mortgaged premises.

       5.     In case of sale pursuant hereto:

              a)     the United States Marshal shall give public notice of the time and

       place of the sale as required by law, and that notice of the sale be published in




                                              2
the Vilas County News-Review, a newspaper published in the City of Eagle

River, Vilas County, Wisconsin;

       b)     the United States Marshal shall allow any of the parties to this

action to purchase the leasehold interest in the above-described premises at the

sale, provided that such the party is the Lac du Flambeau Band of Lake Superior

Chippewa Indians Tribe, an individual with the written consent of the Lac du

Flambeau Band of Lake Superior Chippewa Indians Tribe, or the United States,

acting through the Department of Housing and Urban Development;

       c)     the United States Marshal shall file with the Clerk of this Court his

report of the sale, and shall also immediately after the sale deposit the proceeds

thereof, after deducting the costs and expenses of the sale unless otherwise

ordered by the Court;

       d)     the United States Marshal may accept from an eligible purchaser at

such sale, as a deposit or down payment upon the same, not less than ten percent

(10 %) of the purchase price, in which case such amount shall be deposited as

above provided, and the balance of the sale price shall be paid to the United

States Marshals' Service by the purchaser at the sale, within thirty (30) days of

the date of sale, except that if the Secretary of Housing and Urban Development

is the successful bidder at the sale, the United States Marshal may take the

receipt of the United States in lieu of cash payment;

       e)     the United Marshal, upon compliance on the part of the purchaser

with the terms of the sale as required by law, and upon confirmation of the sale


                                      3
       by the Court, shall make and execute to the purchaser a conveyance of leasehold

       interest in the premises so sold, as above described, stating the price paid

       therefor;

              £)     the United States Marshal shall deliver such conveyance of

       leasehold interest to the purchaser, upon compliance by the purchaser with the

       terms of the sale, the payment by the purchaser of any balance of the sale price to

       be paid, and upon confirmation of the sale by the Court;

              g)     the United States Marshal shall thereupon pay from the proceeds of

       the sale all claims superior to the United States as determined by the Court, and

       to he United States, the amount of said judgment, together with interest from the

       date of judgment on all of said sums, as set forth in 28 U.S.C.   §   1961(a), from the

      date hereof, or so much thereof as the monies derived from the sale of the

      leasehold interest will pay the same, and take receipts therefor; and

              h)     the surplus money, if any, shall be subject to the further order of

       the Court.

      6.      The proceeds from the sale of the leasehold interest in the mortgaged

property shall be applied as follows:

              a)    To the costs and expenses of the sale;

             b)     To the payment of the costs and disbursements taxed in this action;

             c)      In order of priority, toward the discharge of the debt adjudged to

      by the Court to be due;




                                             4
              d)     To pay the surplus; if any; into the Court for any Defendant or

       other person entitled to the surplus, subject to the order of the Court.

       7.     If the proceeds of such sale be insufficient to pay the amounts aforesaid,

the United States Marshal shall specify the amount of the deficiency in his report of sale.

Deficiency judgment is not being sought herein.

       8.     Upon confirmation of sale of the leasehold interest in the mortgaged

premises:

              a)     the purchaser or purchasers, or his or their heirs, representatives or

       assigns, be let into possession of the premises sold, upon production of the

       Marshal's conveyance of leasehold interest thereto or duly authenticated copy

       thereof;

              b)     any of the parties to this action who may be in possession of the

       premises, and every other person who since the filing of notice of the pendency

       of this action has come into possession of the same or any part thereof under

       them or either of them shall deliver to such grantee or grantees named in such

       conveyance of leasehold interest possession of the mortgaged premises, and

              c)     a writ of assistance shall issue if necessary to secure such

       possession.

       9.     Any such foreclosure sale referenced above will not affect the status of the

property as being held by the United States in trust for the Tribe.

      10.     The United States may pay any taxes or insurance premiums on the

mortgaged premises now due or which shall hereafter become due before the sale


                                             5
thereof and have a lien on the premises for the amount so paid with interest as set forth

in 28 U.S.C. § 1961(a); and that in the event any such payments are made, the United

States may obtain an order at the foot of this judgment directing that the amounts so

paid, with interest, be likewise paid from the proceeds of the sale or redemption of the

mortgaged premises.

      11.    Defendants and all persons claiming under them be and they are hereby

enjoined from committing waste upon the mortgaged premises and from doing any

other act that may impair the value of the same.
                       1H
      Dated this   µ        day of �BIZV'7Lef      , 2019.

                                                BY THE COURT:
                                                t;?:'I>. ffy;;,u.               -
                                                JAMES D. PETERSON
                                                United States District Judge
                                                Western District of Wisconsin


      Entered at Madison, Wisconsin, this 26th day of February, 2019.


                                                 s/ Peter Oppeneer
                                                 PETER OPPENEER
                                                 Clerk of Court
                                                 United States District Court




                                            6
                  United States v. Bradley J. Thompson, et al.

                           Case No. 18-cv-836-jdp

                             ATTACHMENT A



Notes and Mortgages


a.    Principal as of February 26, 2019            $77,495.14

b.    Interest as of February 26, 2019             $ 2,540.16

C.    Costs                                        $   107.91

              Total as of February 26, 2019        $80,143.21



Costs and Disbursements

d.    Filing of Notice of Lis Pendens              $    35.00

e.    United States Marshal Fees                   $ 1,317.12

              Total Costs & Disbursements          $ 1,352.12




TOT AL AS OF FEBRUARY 26, 2019                     $81,495.33
